Citation Nr: 1139463	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-21 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected low back injury with pain.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected low back injury with pain.

3.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected low back injury with pain.

4.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected low back injury with pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in Salt Lake City, Utah, which denied the above claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is presently service-connected for a low back injury with pain.  The RO granted a 10 percent rating for the low back injury and denied service connection for degenerative disc disease of the lumbar spine in a January 2007 rating decision.  The Veteran disagreed with both determinations and initiated an appeal, which was perfected in an August 2007 VA Form 9.  In the meantime, the Veteran filed the instant service connection claims in June 2007, stating that he had "pain and limited mobility" in his hips, knees, ankles and feet.  These claims were denied in a November 2007 rating decision which appears to have found that the Veteran had no current disability of the hips, knees, ankles and feet.  The Veteran appealed again.  The RO granted a 20 percent rating for the low back injury disability in June 2008, the disability rating requested by the Veteran.  The Veteran then withdrew the appeal for service connection for degenerative disc disease in July 2008 while perfecting his appeal as to the bilateral hip, knee, ankle and foot claims.  The RO certified only the hips, knees, ankles and feet service connection claims to the Board.  

The scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA must apply a "sympathetic reading" to a lay person's pleadings, indicated that VA's attention should be focused upon the symptoms the claimant is attempting to service connect.  Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007).

The Veteran's private treatment records contain a February 2003 surgical evaluation indicating the Veteran had disc disorders at multiple levels.  The Veteran's symptoms included pain radiating across his hips into his buttocks, numbness and weakness in both legs, difficulty walking as his feet slap and near constant numbness in both feet and legs.  The Veteran underwent a February 2003 surgery in which hemilaminectomies, foraminotomies and diskectomies were performed.  The Veteran's symptoms subsided.  

By the time of a November 2006 VA examination, the Veteran had no atrophy of the lower extremities, normal reflexes except for absent right ankle reflex, hyperactive knee reflexes and patchy decrease in sensation of pain, temperature and touch in the lower extremities.  There was no indication of foot slapping, as in February 2003.  There was no evaluation of what might be wrong with the left ankle or bilateral hips at that time.  The Veteran's private and VA treatment records are not clear either, not providing complete evaluation of the hips, knees, ankles or feet.  

The Board must remand for clarification.  The Veteran is competent to report pain and limited motion in his lower extremities.  The record is not clear whether the Veteran has hip, knee, ankle or foot disabilities apart from the neurological complications of degenerative disc disease.  The November 2006 VA examination limited itself to only evaluating neurological problems of the lower extremities and found nothing at the foot, left ankle or hip levels.  It is not clear if the Veteran's bilateral hip, knee, ankle and foot claims are describing symptoms associated with the neurological complications of degenerative disc disease.  If so, then the withdrawal of the service connection claim for degenerative disc disease is ineffective and the Board has jurisdiction to decide the issue.  If the Veteran is describing other disabilities of the hips, knees, ankles and feet, then the Board does not have jurisdiction to address the degenerative disc disease claim.  The Veteran was not provided a VA examination to resolve whether he had distinct disabilities of the hips, knees, ankles or feet or whether these complaints were a part of the neurological complications of the degenerative disc disease claim.  The Board concludes that remand is warranted to provide the Veteran with a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine (1) the diagnosis of any hip, knee, ankle or foot disorder(s) which may be present, and (2) whether any such hip, knee, ankle or foot disorder is as likely as not (50% or greater) etiologically related by causation or aggravation to the Veteran's service-connected low back injury with pain.  The examiner is reminded that the Veteran is not, at present, service-connected for degenerative disc disease of the lumbar spine.  If the Veteran's hip, knee, ankle or foot symptoms are as likely as not related to neurological complications of his degenerative disc disease of the lumbar spine by either causation or aggravation, the examiner should so state.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiners should provide a complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


